UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-7377


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THADDEUS JONES, a/k/a Mann,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:10-cr-00090-RAJ-TEM-1)


Submitted:   January 2, 2013                 Decided:   January 25, 2013


Before KING, DAVIS, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thaddeus Jones, Appellant       Pro Se.      Stephen Westley Haynie,
Assistant  United States        Attorney,    Norfolk, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Thaddeus     Jones    appeals       the    district      court’s      orders

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

in his sentence based on Amendment 750 to the U.S. Sentencing

Guidelines Manual (2010), and its order denying his motion for

reconsideration.         We conclude that the district court properly

determined that Jones was ineligible for a sentence reduction

because      his   sentencing       range    was    determined         by    his    career

offender designation, not the drug quantities attributable to

him,   and    thus   was    not     impacted       by    Amendment      750.        United

States v. Munn, 595 F.3d 183, 187 (4th Cir. 2010).                                 We also

conclude that the district court correctly denied Jones’ motion

for    reconsideration.            Accordingly,         we    affirm    the        district

court’s orders.       United States v. Jones, No. 2:10-cr-00090-RAJ-

TEM-1 (E.D. Va. June 13, 2012 & Aug. 1, 2012).                        We dispense with

oral   argument      because       the    facts    and       legal    contentions      are

adequately     presented     in     the     materials        before   this     court   and

argument would not aid the decisional process.

                                                                                   AFFIRMED




                                             2